  Case 16-21442       Doc 67     Filed 04/30/19 Entered 04/30/19 14:35:29             Desc Main
                                   Document     Page 1 of 5


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )       CHAPTER 7
                                              )
JOSE RAMON COSME,                             )       CASE NO. 16-21442
                                              )
               DEBTOR.                        )       HON. PAMELA S. HOLLIS

                                     NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Friday, May 17, 2019 at 10:00 a.m., I shall appear
before the Honorable Pamela S. Hollis, Bankruptcy Judge in Joliet City Hall, 150 West Jefferson
Street, 2nd Floor, Joliet, Illinois or before any other Bankruptcy Judge who may be sitting in her
place and shall request a hearing on a on a Motion To Object To The Debtor’s Discharge And
For Other Relief, a copy of which is attached hereto and is herewith served upon you.


                                                       /s/ Jeffrey S. Snell
                                                      Jeffrey S. Snell, Attorney
                                                      Office of the U.S. Trustee
                                                      219 South Dearborn, Room 873
                                                      Chicago, Illinois 60604
                                                      (312) 886-0890




                                 CERTIFICATE OF SERVICE

       I, Jeffrey S. Snell, an attorney, state that pursuant to Local Rule 9013-1(D) the above
Notice of Motion and the appended MOTION TO OBJECT TO DISCHARGE were filed on
April 30, 2019, and served on all parties identified as Registrants on the service list below through
the Court’s Electronic Notice for Registrants and, as to all other parties on the service list below,
I caused a copy to be sent via First Class Mail to the address(es) indicated on April 30, 2019.


                                                       /s/ Jeffrey S. Snell
 Case 16-21442      Doc 67     Filed 04/30/19 Entered 04/30/19 14:35:29     Desc Main
                                 Document     Page 2 of 5


                                       SERVICE LIST


Registrants Served Through the Court’s Electronic Notice for Registrants:


      Kenneth W Bach kennethb@johnsonblumberg.com,
       bkecfnotices@johnsonblumberg.com
      Joseph S Davidson jdavidson@sulaimanlaw.com,
       courtinfo@sulaimanlaw.com;bkycourtinfo@gmail.com;ecfnotice@sulaimanlaw.com;sul
       aiman.igotnotices@gmail.com;bkecf_sulaiman@bkexpress.info;r46351@notify.bestcase.
       com;cjohnson@sulaimanlaw.com
      Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
      Peter N Metrou trustee7@metandnem.com, pmetrou@ecf.axosfs.com
      Josephine J Miceli Jo@johnsonblumberg.com
      Michael L Sherman shermlaw1@aol.com


Parties Served via First Class Mail:

Jose Ramon Cosme
201 Amherst Cir.
Oswego, IL 60543
  Case 16-21442        Doc 67     Filed 04/30/19 Entered 04/30/19 14:35:29            Desc Main
                                    Document     Page 3 of 5


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

IN RE:                                         )       CHAPTER 7
                                               )
JOSE RAMON COSME,                              )       CASE NO. 16-21442
                                               )
                DEBTOR.                        )       HON. PAMELA S. HOLLIS


                             MOTION TO OBJECT TO THE
                     DEBTOR’S DISCHARGE AND FOR OTHER RELIEF

         Patrick S. Layng, the United States Trustee for the Northern District of Illinois (the “U.S.

Trustee”), by and through his attorney, Jeffrey S. Snell, hereby objects to the discharge of Jose

Ramon Cosme (the “Debtor”) pursuant to § 727(a)(8) of the Bankruptcy Code. In support of his

Motion, the U.S. Trustee states to the Court as follows:

                                         JURISDICTION

         1.     The Court has jurisdiction to hear and determine this motion pursuant to 11 U.S.C

§ 157(b)(2)(J) and IOP 15(a) and Local Rule 40.3.1 of the United States District Court for the

Northern District of Illinois.

         2.     Movant is the U.S. Trustee for the Northern District of Illinois and is charged with

supervising the administration of bankruptcy cases under 28 U.S.C. § 586(a). The U.S. Trustee

makes this request pursuant to the authority granted to him under 11 U.S.C. § 727(c)(1) and Fed.

R. Bankr. P. 4004.

                                         BACKGROUND

         3.     On June 23, 2010, less than eight years before the filing of the present case, the

Debtor filed a Chapter 7 case in the Northern District of Illinois commencing Case No. 10 B 28133

(the “2010 Case”).
  Case 16-21442        Doc 67      Filed 04/30/19 Entered 04/30/19 14:35:29               Desc Main
                                     Document     Page 4 of 5


        4.      On October 5, 2010, the Debtor received a discharge in the 2010 Case. See Exhibit

A.

        5.      The Debtor filed a petition for relief under Chapter 13 of the Bankruptcy Code on

June 30, 2016 which Debtor converted to Chapter 7 on April 11, 2019.

                                            ARGUMENT

        6.      Section 727(a)(8), as amended by the Bankruptcy Abuse Prevention and Consumer

Protection Act of 2005, is explicit in its directive to the Court to grant the debtor a discharge

“unless…the debtor has been granted a discharge under this section…in a case commenced within

eight years before the date of the filing of the petition.” 11 U.S.C. § 727(a)(8) (emphasis added).

        7.      The proper measurement of the eight-year time period of § 727(a)(8) is from the

filing date of the petition in the prior case to the filing date of the petition in the current case. See

11 U.S.C. § 348(a); see also, In re Leduc, No. BR 10-01641, 2011 WL 3204599, at *1 (Bankr.

N.D. Iowa July 27, 2011).

        8.      The Debtor’s 2010 Case was filed on June 23, 2010 in the Northern District of

Illinois. The present case was filed on June 30, 2016.

        9.      The Debtor in this proceeding is not eligible to receive a discharge by operation of

11 U.S.C. § 727(a)(8) because he received a discharge in a case commenced within eight years

before the date of the filing of the petition herein.
  Case 16-21442       Doc 67     Filed 04/30/19 Entered 04/30/19 14:35:29             Desc Main
                                   Document     Page 5 of 5


       WHEREFORE, the U.S. Trustee respectfully requests that the Court deny the Debtor’s

discharge in the above-captioned case pursuant to § 727(a)(8) and for such other relief as is just.

                                                      RESPECTFULLY SUBMITTED:

                                                      PATRICK S. LAYNG
                                                      UNITED STATES TRUSTEE


DATED: April 30, 2019                                 By: /s/ Jeffrey S. Snell
                                                      Jeffrey S. Snell, Attorney
                                                      Office of the U.S. Trustee
                                                      219 South Dearborn, Room 873
                                                      Chicago, Illinois 60604
                                                      (312) 886-0890
